PER CURIAM.
The claimant appeals a workers’ compensation order, arguing that his average weekly wage should include earnings from concurrent employment. The judge denied the claim due to the wage definition in section 440.02(24), Florida Statutes (Supp.1990). The recent en banc decision in Vegas v. Globe Security, 627 So.2d 76 (Fla. 1st DCA 1993), establishes that the wage definition in section 440.02(24) does not exclude concurrent earnings from the average weekly wage. The statute thus does not apply in this manner, and the claimant’s constitutional issues are therefore moot. In accordance with Vegas, the appealed order is reversed and the cause is remanded.
ALLEN, WOLF and KAHN, JJ., concur.